       Case 2:20-cv-00683-JAT Document 18 Filed 05/13/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Jesus Madrid, Jr.,                                  No. CV-20-00683-PHX-JAT
10                   Petitioner,                         ORDER
11   v.
12   David Shinn, et al.,
13                   Respondents.
14
15            Pending before the Court is Petitioner’s Petition for Writ of Habeas Corpus
16   (“Petition”). Magistrate Judge Burns issued a Report and Recommendation (“R&R”)
17   (Doc. 17) recommending that the Petition be denied and dismissed with prejudice because
18   it is untimely under the Anti-Terrorism and Effective Death Penalty Act’s statute of
19   limitations.
20            Neither party has filed objections to the R&R. Accordingly, the Court hereby
21   accepts the R&R. See Thomas v. Arn, 474 U.S. 140, 149 (1985) (finding that district courts
22   are not required to conduct “any review at all . . . of any issue that is not the subject of an
23   objection” (emphasis added)); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir.
24   2003) (en banc) (“statute makes it clear that the district judge must review the magistrate
25   judge’s findings and recommendations de novo if objection is made, but not otherwise”
26   (emphasis in original)); see also Schmidt v. Johnstone, 263 F.Supp.2d 1219, 1226 (D. Ariz.
27   2003).
28            Based on the foregoing,
       Case 2:20-cv-00683-JAT Document 18 Filed 05/13/21 Page 2 of 2



 1         IT IS ORDERED that the Report and Recommendation (Doc. 17) is ACCEPTED;
 2   accordingly,
 3      • Petitioner’s Petition for Writ of Habeas Corpus is denied and dismissed with
 4         prejudice,
 5      • in the event Petitioner files an appeal, issuance of a certificate of appealability is
 6         denied because denial of the petition is based on a plain procedural bar and jurists
 7         of reason would not find this Court’s procedural ruling debatable. See Slack v.
 8         McDaniel, 529 U.S. 473, 484 (2000), and
 9      • the Clerk of the Court shall enter judgment of dismissal with prejudice.
10         Dated this 13th day of May, 2021.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
